No. 119,501


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                     KATY J. BROWN and CHRISTOPHER K. BROWN,
                 Individually and as Natural Parents and Next Friends of
                            CARTER KENT BROWN, A Minor,
                                       Appellants,

                                             v.

                  TODD D. TROBOUGH, M.D., JEFFREY M. TEPLY, M.D.,
                  LINCOLN CENTER OBSTETRICS & GYNECOLOGY, P.A.,
                    and KANSAS MEDICAL EDUCATION FOUNDATION,
                                    Appellees.


                                SYLLABUS BY THE COURT

1.
       In Cady v. Schroll, 298 Kan. 731, 317 P.3d 90 (2014), our Supreme Court
mandated that K.S.A. 40-3403(h) absolve all health care providers from any
responsibilities, including independent liability, where the injured party sought damages
that were derivative of and dependent upon another health care provider's professional
services.


2.
       A plaintiff's theory of liability against a health care provider has no bearing on
whether K.S.A. 40-3403(h) will absolve that health care provider from responsibility.
Instead, whether K.S.A. 40-3403(h) absolves a plaintiff's suit against a health care
provider hinges on whether the plaintiff's injuries arose out of the professional services of
another health care provider.




                                              1
3.
        Under the facts of this case, K.S.A. 40-3403(h) absolved the doctor who served as
the training site director of the residency program from liability for negligent supervision
because a resident and a faculty supervising doctor provided the alleged negligent
medical services at issue. Thus, any claim against the doctor who served as the training
site director was derivative and dependent upon plaintiffs' claims against the resident and
the faculty supervisor.


        Appeal from Shawnee District Court; RICHARD D. ANDERSON, judge. Opinion filed September
27, 2019. Affirmed.


        Matt Birch and Richard L. Budden, of Shamberg, Johnson & Bergman, Chtd., of Kansas City,
Missouri, for appellants.


        Thomas L. Theis, of Foulston Siefkin, LLP, of Topeka, for appellee Todd D.Trobough, M.D.


        Lisa McPherson and David S. Wooding, of Martin, Pringle, Oliver, Wallace & Bauer, L.L.P., of
Wichita, for appellee Jeffrey M. Teply, M.D.


Before GREEN, P.J., STANDRIDGE, J., and MCANANY, S.J.


        GREEN, J.: This litigation arises out of a medical malpractice action for birth
injuries to Katy J. Brown and Christopher K. Brown's minor son, Carter Kent Brown.
The Browns initially sued Stormont-Vail Hospital, as well as Dr. Todd Trobough, the
attending obstetrician, and Dr. Jennifer Schuchmann, the resident physician, who both
participated in the labor and delivery of Carter. The Browns settled their claims against
Dr. Schuchmann and the hospital.


        The Browns then amended their petition and sued Lincoln Center Obstetrics &
Gynecology, P.A., and Jeffrey M. Teply, M.D., for injuries to Carter. The trial court

                                                  2
dismissed the claims against Lincoln Center for two independent reasons: (1) that the
Browns and Carter were not intended beneficiaries of the contracts that they relied on in
support of their claims against Lincoln Center and (2) that K.S.A. 40-3403(h) precluded
liability against Lincoln Center for injuries arising out of the rendering of care or failure
to render care by the resident physician and the attending obstetrician. The Browns and
Carter did not seek interlocutory appeal from those rulings.


       Similarly, Dr. Teply moved for judgment on the pleadings for two independent
reasons: (1) that a duty of care for a physician requires a physician-patient relationship
which did not exist here and (2) that K.S.A. 40-3403(h) precluded liability against Dr.
Teply because the Browns' and Carter's injuries arose out of the care rendered or failed to
be rendered by Dr. Schuchmann or by Dr. Trobough or by both. The trial court ruled that
K.S.A. 40-3403(h) barred the Browns' and Carter's claims against Dr. Teply. The trial
court did not consider the duty of care issue. This is an interlocutory appeal arising out of
the trial court's order granting defendant Teply's motion for judgment on the pleadings
and entering judgment in his favor.


       Thus, this appeal involves the application of K.S.A. 40-3403(h), which is a
provision of the Health Care Provider Insurance Availability Act (Act). This provision
absolves health care providers who qualify for coverage under the Health Care
Stabilization Fund (Fund) from any responsibility for injuries arising out of the rendering
of or the failure to render professional services by other health care providers that qualify
for coverage under the Fund.


       The Browns' argument hinges on their claim that our Supreme Court applies the
statutory scheme of K.S.A. 40-3403(h) differently depending on whether a plaintiff's
theory of liability involves corporate negligence. Nevertheless, our Supreme Court
rejected this argument in Cady v. Schroll, 298 Kan. 731, 746, 317 P.3d 90 (2014). In
doing so, the Cady court stated the following: "The language of K.S.A. 40-3403(h) does

                                              3
not premise immunity on the type of health care providers involved, the nature of the
relationship between the two health care providers, or the nature of the theory of
liability." (Emphasis added.) 298 Kan. at 746.


       Moreover, in discussing the various theories of liability involved in these cases as
well as acknowledging that K.S.A. 40-3403(h) seemingly undermines the public policy
behind these theories of liability, the Cady court clearly pointed out the following:


       "[R]egardless of whether the liability arises from the negligent hiring and supervision of
       an independent contractor or an employee-employer relationship, the policy behind
       imposing liability on the principal is the same: making liable the entity or person who
       was in a position to protect the patient, who profited from the business relationship with
       the injured patient, and who is often best able to pay for the damages. See Marquis, 265
Kan. at 331 (discussing duty to supervise); McVay, 255 Kan. at 377 (discussing corporate
       negligence); Plains Resources, Inc. v. Gable, 235 Kan. 580, 590, 682 P.2d 653 (1984)
       (discussing duty to hire and retain competent employees); see also Gilbert v. Sycamore
       Municipal Hospital, 156 Ill. 2d 511, 523, 622 N.E.2d 788 (1993) (discussing policy
       reasons for recognizing vicarious liability of hospital for acts of independent-contractor
       physician). We recognize that K.S.A. 40-3403(h) arguably undermines the public policy
       behind these theories of liability and diminishes the protections otherwise available to
       patients. But 'courts "are not free to act on . . . [their own] view of wise public policy" in
       matters governed by legislation. [Citation omitted.] Courts should instead "leave the
       guidance of public policy through statutes to the legislature." [Citations omitted.]' In re
       Marriage of Hall, 295 Kan. 776, 784, 286 P.3d 210 (2012). Our task is to determine if
       there is any reason to discern a legislative intent to distinguish between employees and
       independent contractors or various theories of liability, and we can find none." 298 Kan.
       at 748.


       Here, the facts establish that the Browns seek to hold Dr. Teply responsible for
Carter's birth injuries that were derivative of and dependent upon the rendering and
failure to render professional services by Dr. Trobough and a resident physician. Thus,


                                                      4
we hold that K.S.A. 40-3403(h) bars the Browns' negligence claim against Dr. Teply.
Accordingly, we affirm.


       On September 12, 2015, early in the morning, Katy went into labor. A resident,
Dr. Jennifer Schuchmann, managed Katy's labor. Dr. Todd D. Trobough was the on-call
physician during Katy's labor. This meant that Dr. Trobough was the faculty adviser
supervising Dr. Schuchmann. This also meant that Dr. Trobough was Katy's attending
physician. Dr. Trobough made rounds at the hospital sometime during the morning of
September 12, 2015; then he was told of Katy's high risk pregnancy. But after this time, it
seems Dr. Trobough left the hospital.


       Throughout the day, Dr. Schuchmann and Dr. Trobough continued to discuss
Katy's labor through text messages. Then, at 3:45 p.m., Katy was started on Pitocin, a
drug that stimulates labor contractions. By 5 p.m., Katy was in the second stage of labor.
At 8:04 p.m., Dr. Schuchmann texted Dr. Trobough to come to the hospital for delivery.
Dr. Trobough arrived at 8:20 p.m., and Katy delivered Carter at 8:30 p.m.


       Tragically, Carter was critically ill when he was born. Carter could not breathe on
his own for 14 minutes when he was delivered. He was later diagnosed with Hypoxic-
Ischemic Encephalopathy (brain damage due to asphyxiation around the time of birth)
and Cerebral Palsy.


       Following the delivery, Dr. Trobough texted another Lincoln Center physician that
when he arrived in Katy's delivery room, he discovered that "the nurses were monitoring
[the] maternal heart rate" instead of both the maternal heart rate and the fetal heart rate
during Katy's labor. Once Dr. Trobough discovered this, he immediately delivered Carter.


       On June 15, 2016, Katy and Christopher sued Dr. Schuchmann, Dr. Trobough, and
Stormont-Vail for negligence personally and on behalf of their son Carter. The Browns

                                              5
asserted that Stormont-Vail was vicariously liable for its nursing staff and other
employees "in relation to the care of, or failure to care for . . . Katy and . . . Carter." The
Browns asserted that both Dr. Schuchmann and Dr. Trobough violated their duty of care
when treating Katy and Carter. Specifically, the Browns alleged that Carter had been
"neurologically intact" before the second stage of Katy's labor. They alleged that the
defendants' failure "to closely monitor Carter's condition via continuous fetal heart
monitoring during the second stage of labor" resulted in Carter's injuries. The Browns
requested over $75,000 in damages because of the irreversible negligence that rendered
Carter "permanently disabled and forever unable to function independently."


       Eventually, Stormont-Vail and Dr. Schuchmann entered into confidential
settlement agreements with the Browns. Shortly after entering into those agreements, the
Browns moved to amend their petition. The Browns sought to add Dr. Teply, the Lincoln
Center Obstetrics & Gynecology, P.A., and the Kansas University Medical Education
Foundation as defendants in their amended petition, which the trial court allowed.


       In their amended petition, the Browns argued that Dr. Trobough, Dr. Teply, the
Lincoln Center, and the Kansas University Medical Education Foundation had a duty to
supervise the residents participating in the GME program at Stormont-Vail. The Browns
claimed that had Dr. Trobough "been present to properly monitor Katy Brown's second
stage of labor, [Dr.] Trobough would have intervened and expeditiously delivered Carter
before he suffered permanent neurological damage." The Browns claimed that "[b]ut for
[Dr.] Teply's negligence, Carter Brown would not have suffered his birth injuries."


       During discovery, the Browns had learned about the residency program at
Stormont-Vail. Highly summarized, there were a series of contracts governing the Kansas
University Medical Education Foundation's Graduate Medical Education (GME) program
in Obstetrics and Gynecology, of which Dr. Schuchmann was enrolled. Under the
program, the Lincoln Center agreed to serve as teaching faculty for the residents in the

                                               6
GME program at the Stormont-Vail training site. Lincoln Center employed Dr. Trobough
and Dr. Teply. Both doctors served as faculty advisers to the residents in the GME
program. Moreover, Dr. Teply served as the training site director of the GME program.
Under the contracts governing the program, the training site director had to assist the
GME program director "with selection and approve selection of teaching faculty who
[would] provide education, evaluation and clinical supervision of the residents/fellows."
The contracts also included rules on resident supervision, such as "[t]he physician faculty
must be immediately available to a resident if clinical activity is taking place in the
operating rooms and/or labor and delivery areas."


       The Lincoln Center then moved to dismiss the Browns' claim for failure to state a
claim upon which relief could be granted under K.S.A. 60-212(b)(6). The Lincoln Center
argued that K.S.A. 40-3403(h) barred the Browns' negligence claim against them because
the Browns' request for damages was derivative of and dependent upon Dr.
Schuchmann's and Dr. Trobough's medical negligence. In making its arguments, the
Lincoln Center relied heavily on our Supreme Court's decision in Cady, 298 Kan. 731.


       The Browns responded that they "[had] not alleged that [the] Lincoln Center [was]
liable for the acts or omissions of others. Rather, Plaintiffs allege that [the] Lincoln
Center owed an independent duty to ensure that a licensed Lincoln Center physician was
physically present with the resident while she managed the treatment of Katy and Carter
Brown." Thus, the Browns argued that Lincoln Center's duty was "not dependent on any
alleged vicarious liability of Dr. Trobough or [Dr. Schuchmann]." Next, the Browns cited
Aldoroty v. HCA Health Services of Kansas, Inc., 265 Kan. 666, 962 P.2d 501 (1998),
and Glassman v. Costello, 267 Kan. 509, 986 P.2d 1050 (1999), as examples of when
multiple health care providers were held liable in the same case and not barred under
K.S.A. 40-3403(h).




                                               7
       Following a hearing on the parties' arguments, the trial court granted the Lincoln
Center's motion to dismiss. The trial court determined that the Browns' negligence claim
against the Lincoln Center was comparable to Cady's negligence claim in Cady, which
our Supreme Court deemed barred under K.S.A. 40-3403(h). The trial court concluded
that the Browns would have no claim against the Lincoln Center if Carter had not been
injured by Dr. Schuchmann and Dr. Trobough. Furthermore, the trial court asserted that
the Aldoroty and Glassman cases were distinguishable because "[t]his [was] not a claim
in which two separate healthcare providers were separately negligent in providing care
and treatment to the patient."


       After the trial court granted the Lincoln Center's motion to dismiss, Dr. Teply
moved for a judgment on the pleadings under K.S.A. 60-212(c). In his motion, Dr. Teply
"incorporat[ed] by reference the arguments and authorities set forth in Lincoln Center's
Motion to Dismiss and supporting and reply memoranda, as well as the Court's order
granting Lincoln Center's Motion to Dismiss."


       The Browns responded by repeating their previous arguments why K.S.A. 40-
3403(h) did not bar their negligence claim. They asserted that Dr. Teply had an
independent duty to ensure the supervision of residents. The Browns stressed that their
"claim against [Dr.] Teply [was] not based on the failures of others." Instead, they alleged
that "[Dr. Teply was] responsible for his own failure to communicate the rule requiring
the presence of an attending faculty-physician . . . ."


       Following a hearing on the parties' arguments, the trial court granted Dr. Teply's
motion for judgment on the pleadings. The trial court concluded that Dr. Teply had no
independent duty to Carter under K.S.A. 40-3403(h). It explained:


       "Dr. Tepl[]y's liability arose only from the failure to communicate or train Dr. Trobough
       concerning his duty to supervise residents. Dr. Tepl[]y had no active role in the treatment

                                                    8
       of the patient. Carter Brown was Dr. Trobough['s] and the resident['s] patient. It was the
       treating physician['s] duty to insure the wellbeing of the patient. If Dr. Trobough and/or
       the resident had not negligently injured Carter Brown the plaintiffs[] would have no
       claim against Dr. Tepl[]y."


       Next, the Browns moved to docket an interlocutory appeal with this court under
K.S.A. 60-2102(c) to challenge the preceding order. The trial court granted the Browns'
motion, finding that although its order was not otherwise appealable, an interlocutory
appeal "may materially advance the ultimate termination of the litigation by allowing the
Court of Appeals to address controlling questions of law as to which there [was]
substantial ground for difference of opinion." This court granted the Browns' application
to docket an interlocutory appeal.


Does K.S.A. 40-3403(h) Bar the Browns' Negligence Claim Against Dr. Teply?


       On appeal, the Browns allege that K.S.A. 40-3403(h) does not bar their negligence
claim against Dr. Teply because they seek to hold him responsible "for the failure to
abide by the residency [supervision] rule." They contend that the violation of the
residency supervision rule is independent from any other negligence that may have
contributed to Carter's birth injuries. Therefore, the Browns argue that K.S.A. 40-3403(h)
does not bar them from suing Dr. Teply.


       The Browns assert that the trial court wrongly granted Dr. Teply's motion for
judgment on the pleadings because it failed to grasp that our Supreme Court has applied
K.S.A. 40-3403(h) differently depending on whether the plaintiff sued under corporate
negligence theory. The Browns contend that in corporate negligence cases, our Supreme
Court has held that K.S.A. 40-3403(h) prevents corporations from being vicariously
liable or responsible for injuries arising out of another health care provider's negligence.
But they argue that in all other cases "where the theory of liability [was] not one of


                                                    9
corporate negligence, the Supreme Court has required a comparison of fault between the
health care providers based on each one's contribution to the injury."


       Furthermore, they allege that the result of Dr. Teply's dismissal "is unprecedented"
because "[Dr.] Trobough now has the opportunity to defend the case by blaming [Dr.]
Teply's [supervision] failure, while [they] are unable to recover from [Dr.] Teply for his
[supervision] failure [under] the Fund statute." As a result, the Browns ask this court to
correct this error by "synthesiz[ing] the application of the Fund statute in corporate
negligence cases and non-corporate negligence cases, [] to form a consistent rule out of
an ambiguous statute." According to the Browns, this would require this court to interpret
K.S.A. 40-3403(h) as allowing "claims against a health care provider when a second
provider may blame the first provider."


       Dr. Teply responds that as interpreted by our Supreme Court, the language of
K.S.A. 40-3403(h) bars the Browns' negligence claim against him. He additionally argues
that our Supreme Court precedent establishes that different rules for applying K.S.A. 40-
3403(h) do not exist based on whether the plaintiff alleged corporate negligence.


       In making their arguments, all the parties rely on the following cases: Cady v.
Schroll; McVay v. Rich, 255 Kan. 371, 874 P.2d 641 (1994); Lemuz v. Fieser, 261 Kan.
936, 933 P.2d 134 (1997); Aldoroty v. HCA Health Services; and Glassman v. Costello.
The parties assert that our Supreme Court's analysis on K.S.A. 40-3403(h) in each of the
preceding cases supports their respective positions. Nevertheless, a close review of those
cases and the parties' arguments establishes that the Browns have misinterpreted our
Supreme Court precedent. In short, Dr. Teply's argument is correct: the language of
K.S.A. 40-3403(h), as interpreted by our Supreme Court, bars the Browns' negligence
claim against him.




                                             10
       Standard of Review


       Appellate courts exercise unlimited review when considering whether the trial
court properly granted a motion for judgment on the pleadings:


       "'A motion for judgment on the pleadings under 60-212(c), filed by a defendant, is based
       upon the premise that the moving party is entitled to judgment on the face of the
       pleadings themselves and the basic question to be determined is whether, upon the
       admitted facts, the plaintiffs have stated a cause of action. [Citation omitted.] The motion
       serves as a means of disposing of the case without a trial where the total result of the
       pleadings frame the issues in such manner that the disposition of the case is a matter of
       law on the facts alleged or admitted, leaving no real issue to be tried. [Citation omitted.]
       The motion operates as an admission by movant of all fact allegations in the opposing
       party's pleadings. [Citations omitted.]'" Mashaney v. Board of Indigents' Defense
       Services, 302 Kan. 625, 638, 355 P.3d 667 (2015).


       Thus, for purposes of this appeal, Dr. Teply does not dispute that there was a
residency supervision rule, which he failed to enforce.


       In this case we must also interpret K.S.A. 40-3403(h). Interpretation of K.S.A. 40-
3403(h) is a question of law over which this court has unlimited review. Cady, 298 Kan.
at 734. When a statute is plain and unambiguous, this court does not resort to statutory
construction. If a statute is unclear and ambiguous, however, this court may use the
canons of statutory construction to construe the Legislature's intent. Ullery v. Othick, 304
Kan. 405, 409, 372 P.3d 1135 (2016).


       K.S.A. 40-3403(h) Precedent


       To begin our analysis, we must first consider the history of K.S.A. 40-3403(h) and
each of the cases that the parties rely on while interpreting K.S.A. 40-3403(h).

                                                    11
        K.S.A. 40-3403(h) states:


                "A health care provider who is qualified for coverage under the fund shall have
        no vicarious liability or responsibility for any injury or death arising out of the rendering
        of or the failure to render professional services inside or outside this state by any other
        health care provider who is also qualified for coverage under the fund. The provisions of
        this subsection shall apply to all claims filed on or after July 1, 1986."


        K.S.A. 2018 Supp. 40-3401(f) defines the term "healthcare provider" to include a
"person licensed to practice any branch of the healing arts by the state board of healing
arts" and "medical care facilit[ies] licensed by the state of Kansas." The parties do not
dispute that the defendants constitute health care providers under the Act. Nor do the
parties dispute that the defendants qualify for coverage under the Fund as stated in K.S.A.
40-3403(h). See K.S.A. 40-3403(a) (explaining the specific details of health care
providers who qualify for coverage under the Fund). Thus, for purposes of this appeal,
the key language of K.S.A. 40-3403(h) is as follows: "A health care provider . . . shall
have no vicarious liability or responsibility for any injury or death arising out of the
rendering of or the failure to render professional services . . . by any other health care
provider . . . ."


        In Bair v. Peck, 248 Kan. 824, 827-33, 811 P.2d 1176 (1991), our Supreme Court
discussed the Legislature's purpose in enacting K.S.A. 40-3403(h):


                "[K.S.A. 44-3403] . . . was originally enacted in 1976 to address the perceived
        medical malpractice crisis, including the problems of obtaining and maintaining
        affordable malpractice insurance and maintaining the availability of medical services in
        Kansas. State ex rel. Schneider v. Liggett, 223 Kan. 610, 611, 576 P.2d 221 (1978). The
        history and rationale for the adoption of the Act and other legislation intended to alleviate
        the 'insurance crisis' and bring about 'tort reform' have been discussed in numerous cases
        and need not be repeated at length herein. [Citations omitted.] Suffice it to say the Act


                                                      12
       has not had smooth sailing and has been reviewed, amended, and/or supplemented one or
       more times during nearly every session of the legislature since its original enactment.
                "The legislature has amended and/or supplemented the Act numerous times and
       has adopted considerable other legislation on the subject of 'tort reform.' However, at the
       time of the adoption of K.S.A. 1990 Supp. 40-3403(h) in 1986, the desired results had not
       been realized. . . .
                ....
                "Regarding vicarious liability, the Special Committee [on Medical Malpractice]
       made the following conclusion and recommendation:
                ....
                '[Recommendation] Other Insurance Changes. The bill requires partnerships of
       persons who are health care providers to obtain the mandatory insurance coverages so
       that vicarious liability of one health care provider for another may be abolished if both
       are covered by the Fund. Further, insurers may exclude from coverage liability for those
       health care providers already required to maintain professional liability insurance.' p.
       861." (Emphasis added.)


       Accordingly, the Legislature enacted subsection (h) to implement tort reform.
Subsection (h) achieved tort reform (1) by barring suits based on vicarious liability and
(2) by barring suits based on holding one health care provider responsible for the action
or inaction of another health care provider who was also covered under the Fund.


       Following the Bair court's discussion of legislative intent, there have been a
handful of Kansas Supreme Court cases interpreting K.S.A. 44-3403(h).


       In McVay, McVay sued her doctor, as well as the hospital where her doctor had
privileges to work, for injuries sustained during a surgery. She settled with the doctor but
argued that she still had a valid claim against the hospital under a corporate negligence
theory because the hospital negligently granted the doctor privileges when it should have
known he was incompetent. The trial court granted the hospital's summary judgment
motion under K.S.A. 40-3403(h) and K.S.A. 65-442(b)—a separate statute that bars


                                                   13
medical care facilities from being held liable when the negligent doctor is not employed
at the medical care facility. McVay appealed, but this court and our Supreme Court
affirmed. 255 Kan. at 373-74, 381. Initially, our Supreme Court considered McVay's
request to adopt a corporate negligence theory as it relates to hospitals. 255 Kan. at 374-
76. It then rejected that request, holding that both K.S.A. 40-3403(h) and K.S.A. 65-
442(b) barred McVay from suing the hospital:


               "Whatever reasons may exist for the adoption in Kansas of the corporate
       negligence theory in regard to hospital liability, we simply do not reach this question. The
       clear, unambiguous language of K.S.A. 65-442(b) and K.S.A. 40-3403(h) requires the
       conclusion that those statutes bar McVay's claim against the hospital. McVay's claim is
       barred by 65-442(b) because her claim is 'because of' [the doctor's] rendering or failure to
       render professional services. McVay would have no claim against the hospital if [the
       doctor] had not negligently treated her. Her claim against the hospital is derivative of and
       dependent upon her claim against [the doctor].
               "Similarly, McVay's claim against [the hospital] 'arise[s] out of [the doctor's]
       rendering of or the failure to render professional services,' so it is barred by K.S.A. 40-
       3403(h)." 255 Kan. at 377.


       In Lemuz, the United States District Court for the District of Kansas turned to our
Supreme Court for guidance on how to apply K.S.A. 40-3403(h) under the Uniform
Certification of Questions of Law Act, K.S.A. 60-3201 et seq. The Lemuzes sued two
physicians and the medical center involved in Layton Lemuz' birth; they argued that all
three contributed to Layton's birth injuries. The medical center argued that it could not be
held liable for the attending physician's negligence under K.S.A. 40-3403(h). But the
Lemuzes argued that the hospital was (1) liable for its independently negligent acts and
(2) liable under corporate negligence theory because it allowed the attending physician to
work on its staff even though the medical center was aware of the attending physician's
incompetence. Our Supreme Court relied on McVay to hold that the Lemuzes' claim was
barred under K.S.A. 40-3403(h):


                                                    14
       "In McVay, this court held that 40-3403(h) applied to and in part prohibited the plaintiff's
       claim against the hospital, along with 65-442(b), even though the claim was one of
       independent liability, not just vicarious liability. This conclusion was based on the
       statutory language which provides that '[a] health care provider . . . shall have no
       vicarious liability or responsibility for any injury or death arising out of . . . .' (Emphasis
       added.) K.S.A. 40-3403(h). McVay interpreted the italicized term above as absolving a
       hospital not just from vicarious liability but from any responsibility, including
       independent liability, for the acts of a physician. Under this interpretation, a hospital
       could not be independently negligent for the injury or death of a patient arising out of the
       negligence of a nonemployee, independent contractor physician who was covered by the
       Health Care Stabilization Fund, even if the hospital allowed the physician to continue
       working on its staff knowing that the physician was incompetent (corporate negligence).
       Thus, K.S.A. 40-3403(h) does apply and prohibit the plaintiff's claim of corporate
       negligence against the hospital." 261 Kan. at 940-41.


       In Aldoroty, Aldoroty sued his three radiologists and the hospital where he
worked. Aldoroty himself was a doctor. Each year he participated in the hospital's health
audit where he would get a chest X-ray. A radiologist discovered stage IV lymphoma
during Aldoroty's annual audit in 1993. Aldoroty asserted that the radiologists who failed
to diagnose him with lymphoma at earlier audits were negligent for failing to recognize
his cancer sooner. Aldoroty also asserted that the hospital was negligent because it failed
to supply the radiologists at the previous audits with his past X-rays for comparison. The
radiologists settled with Aldoroty. Yet, the hospital went to trial where Aldoroty
prevailed. The hospital appealed, arguing that Aldoroty's negligence claim was barred
under K.S.A. 40-3403(h).


       Although the Aldoroty court reversed for other reasons, it explained why K.S.A.
40-3403(h) did not bar Aldoroty's negligence claim against the hospital. In rejecting the
hospital's argument that Aldoroty's case was comparable to the McVay case, our Supreme
Court stated:



                                                     15
               "Under the corporate negligence theory, a hospital has an independent duty to its
       patients to ensure their health by not entrusting the work of health care to an independent
       contractor/physician who is not competent and careful. Extending staff privileges to an
       incompetent and careless physician would be a breach of the duty, and the injuries
       suffered by the patient at the hand of the incompetent and careless physician would be
       caused by the hospital's breach. This is not vicarious liability for an independent
       contractor's torts; it is the hospital's liability for its own negligence. Nonetheless, this
       court rejected the theory on the ground that 'McVay would have no claim against the
       hospital if [her doctor] had not negligently treated her.' 255 Kan. at 377. This language
       (rationale) seems to have misled [the hospital] into thinking that something more than the
       corporate negligence theory was being rejected.
               "McVay is confined to application to the corporate negligence theory. If applied
       in circumstances such as those in the present case where several actors allegedly
       contributed to causing the patient's injury, it negates the legitimate theory of liability.
       Aldoroty did not seek to hold [the hospital] liable for his physical harm caused by the
       hospital's negligence in selecting and retaining the radiologists . . . . The duty Aldoroty
       alleged [the hospital] owed him was to retrieve prior X-rays from storage and furnish
       them to the radiologists, whose duty it was to compare the present and previous films.
       [The hospital's] duty and the radiologists' duty were close links in the same small chain,
       and it was up to the jury to compare their fault. McVay is simply inapplicable in the
       present case. [The hospital] also cites Lemuz v. Fieser, 261 Kan. 936, 933 P.2d 134
       (1997). It, too, involves the corporate negligence theory and is distinguishable from the
       present case." 265 Kan. at 681-82.


       In Glassman, the survivors of a woman who died during a cesarean section sued
the nurse anesthetist and obstetrician involved in the procedure. The nurse anesthetist
settled with the family, but the obstetrician asserted that K.S.A. 40-3403(h) barred his
liability. The family asserted that it was seeking to hold the obstetrician liable for failing
to properly communicate with the nurse anesthetist and supervise the administration of
anesthesia as required under K.S.A. 65-1158. Below, the trial court agreed with the
family. At trial, a jury found the obstetrician partly liable for the woman's death. On
appeal, the obstetrician challenged the trial court's decision. Our Supreme Court

                                                      16
determined that the issue of comparative fault between the obstetrician and the anesthetist
was properly before the jury for the following reason:


               "Based on the clear statement of K.S.A. 65-1158, that when anesthesia is being
       administered by a nurse anesthetist, we are dealing with a 'physician . . . directed health
       care team,' we hold the trial court properly allowed the nature and extent of [the
       obstetrician's] duty of direction, under the circumstances and in light of the individual
       technical duties of the different health care providers, to be a factual issue for the jury to
       consider in deciding if he negligently breached his duty." 267 Kan. at 526.


       In the more recent Cady decision, our Supreme Court synthesized its previous
analysis in McVay, Lemuz, Aldoroty, and Glassman. Cady sued her obstetrician—Dr.
Schroll—and her obstetrician's employer—Women's Care, P.A.—for Dr. Schroll's
sexually inappropriate comments and touching during her prenatal care. During
discovery, Cady learned that the Board of Healing Arts had previously disciplined Dr.
Schroll for "inappropriate and unprofessional behavior with two other patients." 298 Kan.
at 733. Based on this discovery, Cady alleged that Women's Care knew about Dr.
Schroll's previous discipline. Although Cady eventually settled with Dr. Schroll, Cady
argued that Women's Care was "independently liable because it failed to supervise
Schroll, failed to prevent him from engaging in inappropriate conduct with her, failed to
inform her of Schroll's past disciplinary record, and failed to institute safeguards to
prevent Schroll's conduct." 298 Kan. at 733. The trial court granted Women's Care's
summary judgment motion, ruling that K.S.A. 40-3403(h) barred Cady's negligence
claims. This court affirmed the trial court, and our Supreme Court granted Cady's petition
for review. 298 Kan. at 733-34.


       Before our Supreme Court, Cady made the following arguments why her
independent liability claims were not barred under K.S.A. 40-3403(h):




                                                     17
       "(1) McVay and Lemuz [were] contrary to the language of K.S.A. 40-3403(h) and should be
       overruled; (2) those decisions [were] distinguishable and should not be applied [to her
       case; and] (3) the holding and rationale of those decisions was altered by this court's
       subsequent decisions in Aldoroty . . . and Glassman . . . . " 298 Kan. at 737-38.


Our Supreme Court rejected each of Cady's arguments why its past caselaw was unsound
and why her case was distinguishable.


       First, although our Supreme Court agreed that K.S.A. 40-3403(h)'s terms
"responsibility" and "arising out of" were unclear and ambiguous, our Supreme Court
rejected Cady's argument that the McVay and Lemuz decisions were contrary to the
language of K.S.A. 40-3403(h). Highly summarized, our Supreme Court determined that
the term "responsibility" was not modified by the term "vicarious." This meant that the
term "responsibility" included any type of responsibility, including "independent
liability." 298 Kan. at 739-40, 745. It then determined that the term "arising out of"
broadly referred to causation. 298 Kan. at 742-43. Based on those determinations, our
Supreme Court reiterated its positions from McVay and Lemuz, holding "that K.S.A. 40-
3403(h) absolves a health care provider not just from vicarious liability but from any
responsibility, including independent liability, where the injured party's damages are
derivative of and dependent upon the rendering of or the failure to render professional
services by another health care provider." (Emphasis added.) 298 Kan. at 745.


       Second, our Supreme Court held that the McVay and Lemuz cases were not
distinguishable from Cady's case. Cady stressed that her case involved a different type of
health care provider than the health care provider involved in McVay and Lemuz; that is,
she was suing a physicians group while McVay and Lemuz had sued hospitals. 298 Kan.
at 746. Further, Cady stressed that her case did not involve "claims based on corporate
negligence theory rather than on a failure to supervise theory." (Emphasis added.) 298
Kan. at 746. Yet, our Supreme Court rejected both arguments: "The language of K.S.A.


                                                   18
40-3403(h) does not premise immunity on the type of health care providers involved, the
nature of the relationship between the two health care providers, or the nature of the
theory of liability." 298 Kan. at 746.


       Third, our Supreme Court reaffirmed its positions in Aldoroty and Glassman while
rejecting Cady's argument that those decisions overruled the McVay and Lemuz decisions.
Cady argued that the Aldoroty and Glassman decisions supported her argument that the
term "arising out of" included cases of negligent supervision. 298 Kan. at 750. Our
Supreme Court reviewed the facts of the Aldoroty and Glassman cases. It then explained
that although K.S.A. 40-3403(h) limited "the bar of liability only to damages arising out
of the other health care provider's actions or inactions," the Aldoroty and Glassman cases
demonstrated that there were some situations where two health care providers could have
liability under K.S.A. 40-3403(h). 298 Kan. at 749-50. Those situations existed when the
two health care providers were negligent while providing medical treatment to a patient:


               "Because both Aldoroty and Glassman dealt with situations where two health
       care providers were negligent in providing care and treatment to a patient and the
       patient's injuries arose from the actions of each provider, those cases present a different
       situation than McVay or Lemuz. In McVay and Lemuz, the injuries arose out of the actions
       of the physician, and the hospital's liability would have arisen only from the failure to
       supervise the physician. Given these differences, we reject Cady's argument that Aldoroty
       and Glassman altered the holdings in McVay and Lemuz." 298 Kan. at 753.


       In other words, Aldoroty and Glassman were distinguishable from McVay and
Lemuz because in Aldoroty and Glassman, there were multiple health care providers that
caused the injuries during the patient's treatment, and the "injuries arose from the actions
of each provider." Finally, our Supreme Court concluded that Cady's negligence claim
against Women's Care was comparable to McVay's negligence claim against the hospital:




                                                    19
       "[Cady's] claims against Women's Care for negligent supervision are like those asserted
       in McVay, and all of her claimed damages derive from the alleged wrongful acts of
       Schroll. Paraphrasing what this court said in McVay, Cady 'would have [had] no claim
       against [Women's Care] if she had not been injured' by Schroll, her claim against
       Women's Care was 'derivative of and dependent upon her claim' against Schroll, and her
       'injury arose out of the rendering of professional services' by Schroll." 298 Kan. at 754.


       Judgment on the Pleadings Appropriate


       Turning our focus back to the Browns' arguments, we must next consider the
Browns' contention that "[t]his case is about bridging the gap between two distinct lines
of analysis present in cases interpreting K.S.A. 40-3403(h)," "corporate negligence cases
and non-corporate negligence cases." In their brief, the Browns assert that the McVay,
Lemuz, and Cady cases are our Supreme Court's corporate negligence cases. They argue
that those cases hold that plaintiffs cannot raise claims against corporations that are
derivative of and dependent upon the doctor's rendering of or the failure to render
professional services. Yet, they argue that in our Supreme Court's noncorporate
negligence cases—Aldoroty and Glassman—our Supreme Court "allowed for the [health
care] providers' fault to be compared because each provider's mistake was independent of
the other[]" health care providers' mistake. The Browns allege that the trial court's order
granting Dr. Teply's motion for judgment on the pleadings "cannot be reconciled" with
the holdings in Aldoroty and Glassman.


       Dr. Teply counters that analysis under K.S.A. 40-3403(h) does not fall under
corporate and noncorporate negligence categories. He further asserts that "there is no
'gap' in the case law, no need for this court to 'synthesize' prior cases" "because Cady
already [synthesized the prior cases analyzing K.S.A. 40-3403(h)]."


       Our Supreme Court precedent clearly establishes that Dr. Teply is correct.


                                                   20
       To begin with, although both McVay and Lemuz sued under a corporate
negligence theory, the McVay and Lemuz courts did not bar McVay's and the Lemuzes'
claims against the hospitals based on their theories of liability. Once again, in McVay, our
Supreme Court explained, "[w]hatever reasons may exist for the adoption in Kansas of
the corporate negligence theory in regard to hospital liability, we simply do not reach this
question" because the "language of . . . K.S.A. 40-3403(h) requires the conclusion that
[the statute bars] McVay's claim against the hospital." McVay, 255 Kan. at 377. In Lemuz,
our Supreme Court adopted the McVay court's analysis, holding that the language of
K.S.A. 40-3403(h) was broad enough to bar claims of corporate negligence like the
Lemuzes' claim. 261 Kan. at 940-42. Consequently, the Browns err by asserting the
McVay and Lemuz courts' analysis on K.S.A. 40-3403(h) hinged on McVay and the
Lemuzes suing under corporate negligence.


       More important, the Browns err by asserting that the Cady case constitutes a case
involving corporate negligence. In their brief, the Browns allege that the Cady case
"exemplif[ies] the corporate negligence approach to applying the Fund statute . . . ." But
in Cady, Cady attempted to distinguish her case by pointing out that McVay's and the
Lemuzes' "claims [were] based on the corporate negligence theory rather than on a failure
to supervise theory," like her claim. 298 Kan. at 746. Our Supreme Court explicitly
rejected Cady's attempt to distinguish her case:


               "Nor does K.S.A. 40-3403(h) impose conditions relating to the theory of liability
       asserted in a petition. Instead, as we have discussed, the focus is on the source or cause
       of the plaintiff's injuries, not on the theory of liability. In addition, while McVay's claims
       fell within the scope of the corporate negligence doctrine, this court explicitly declined to
       reach the question of whether Kansas should adopt the corporate negligence theory
       because the 'unambiguous language of K.S.A. 65-442(b) and K.S.A. 40-3403(h) requires
       the conclusion that those statutes bar McVay's claim[s] against the hospital.' McVay, 255
Kan. at 377. As we have discussed, this decision was based, at least in part, on the court's
       focus on causation rather than the nature of the theory. Likewise, in this case we need not


                                                     21
       determine whether a duty to supervise theory applies in the situation of a licensed
       physician who is a shareholder of a corporation. Rather, assuming the theory is viable, we
       must determine if under the facts Women's Care can be liable as a matter of law."
       (Emphasis added.) 298 Kan. at 747.


       Despite the Cady court's explicit holding, in their brief, the Browns repeatedly
point to our Supreme Court's ruling in Aldoroty that "McVay is confined to application to
the corporate negligence theory" as evidence that a different K.S.A. 40-3403(h) analysis
applies depending on whether a plaintiff alleged corporate negligence theory. 265 Kan. at
682. Nevertheless, the Browns further ignore that our Supreme Court rejected this same
argument when raised by Cady:


               "Cady, in suggesting the Court of Appeals' reading of Aldoroty was in error,
       notes that the Aldoroty court distinguished McVay and Lemuz because they were
       'confined to application to the corporate negligence theory.' Aldoroty, 265 Kan. at 682.
       But Cady ignores the reason the Aldoroty court felt the distinction was important.
               "The Aldoroty court noted that the duty alleged in McVay was 'to select and
       retain only competent and careful physicians' and '[t]hat duty arose in a function
       completely separate from the surgical services provided by the hospital.' Aldoroty, 265
Kan. at 682. In contrast, Aldoroty 'did not seek to hold [the hospital] liable for his
       physical harm caused by the hospital's negligence in selecting and retaining the
       radiologists' or even its own employees. 265 Kan. at 682. Rather, Aldoroty alleged
       hospital employees, who were not medical providers required to obtain insurance under
       the HCPIAA, owed him a duty related to his care and treatment that was independent of
       the duty owed by the radiologists. And Aldoroty's injuries arose at least in part because
       the hospital's employees were negligent in caring for him, not just in failing to
       appropriately retain or supervise an employee or independent contractor. [Citations
       omitted.]." 298 Kan. at 751-52.


       Thus, even though the Aldoroty court ruled that the McVay decision was limited to
corporate negligence theory cases, the Cady court limited the precedential value of this
ruling. This means that despite the Browns' arguments to the contrary, the Aldoroty

                                                    22
court's ruling that "McVay is confined to application to the corporate negligence theory"
does not support the Browns' contention that courts apply a different K.S.A. 40-3403(h)
analysis depending on whether the plaintiff alleges corporate negligence. Indeed, the
Cady court's decision to distinguish the preceding ruling from Aldoroty, as well as the
Cady court's holding that "K.S.A. 40-3403(h) [does not] impose conditions relating to the
theory of liability asserted in a petition," clearly establishes that courts must always use
the same analysis—an analysis that focuses on the causation of the plaintiff's injuries—
when applying K.S.A. 40-3403(h) to a case.


       It is a well-known rule that this court is duty bound to follow our Supreme Court
precedent absent some indication that our Supreme Court is departing from its prior
position. Majors v. Hillebrand, 51 Kan. App. 2d 625, 629-30, 349 P.3d 1283 (2015). Our
Supreme Court decided Cady in 2014. There is no indication that our Supreme Court is
moving away from its holdings in Cady. As a result, this court is duty bound to follow the
Cady court's holding that a plaintiff's theory of liability has no effect on the interpretation
and application of K.S.A. 40-3403(h).


       Now that we have rejected the Browns' argument about applying K.S.A. 40-
3403(h) differently depending on whether the plaintiff alleged corporate negligence, we
must now consider whether K.S.A. 40-3403(h) bars the Browns' negligence claim against
Dr. Teply under our existing caselaw. As previously discussed in Cady, when interpreting
the meaning of K.S.A. 40-3403(h), our Supreme Court held that the term "responsibility"
includes any responsibility, including "independent liability." Further, the Cady court
held that the term "arising out of" involves "causation." This statutory analysis resulted in
the Cady court holding that "K.S.A. 40-3403(h) absolves a health care provider not just
from vicarious liability but from any responsibility, including independent liability, if the
injured party's damages are derivative of and dependent upon the rendering of or the
failure to render professional services by another health care provider." 298 Kan. 731,
Syl. ¶ 2.

                                              23
       In their reply brief, the Browns argue that they seek to hold Dr. Teply "responsible
for his own failure," that is, the failure to ensure the residency supervision rule was
enforced. They correctly point out that K.S.A. 40-3403(h) "does not prevent a
comparison of fault when each [health care] provider's negligence is independent of the
other[]" health care providers' negligence. For this reason, they argue that their case is
like the Aldoroty and Glassman cases. Nevertheless, the Browns ignore that their claim
against Dr. Teply hinges on Carter's birth-related injuries, which were all derivative of
and dependent upon Dr. Schuchmann's and Dr. Trobough's rendering of or the failure to
render professional services. In the cases where our Supreme Court has not prevented a
comparison of fault, the health care providers directly contributed to the plaintiff's
injuries.


       Again, in Aldoroty, the radiologists were negligent because they failed to diagnose
the lymphoma in Aldoroty's individual chest X-rays. Meanwhile, the hospital was
negligent by failing to provide the radiologists with Aldoroty's previous chest X-rays for
comparison purposes, lowering his chances at survival. 265 Kan. at 678, 682. Thus, the
radiologists and the hospital committed separate acts of negligence, with Aldoroty's
injury arising from each act. In Glassman, the nurse anesthetist negligently administered
anesthesia to Cathy Glassman and the obstetrician failed to comply with K.S.A. 65-
1158's rule on supervising the nurse anesthetist. "These factual issues suggested a jury
should determine the comparative fault of the two health care providers, both of whom
had some active role in causing [Cathy's] death." Cady, 298 Kan. at 753 (discussing
Glassman, 267 Kan. at 523-24, 526).


       Yet, in McVay, our Supreme Court held that whether the hospital knew about the
doctor's surgical incompetence was irrelevant because McVay's claim against the hospital
was derivative of and dependent upon her claim against the doctor for the botched
surgery. 255 Kan. at 376-78. The Lemuz court adopted the reasoning in McVay to hold

                                             24
that K.S.A. 40-3403(h) barred recovery against the hospital for negligently hiring the
attending physician whose medical services caused Layton's birth injury because the
Lemuzes would have no claim against the hospital if the attending physician had not
injured Layton. 261 Kan. at 940-41. In Cady, our Supreme Court explained: "In McVay
and Lemuz, the injuries arose out of the actions of the physician, and the hospital's
liability would have arisen only from the failure to supervise the physician." (Emphasis
added.) 298 Kan. at 753. Because Cady's negligence claim also involved Women's Care's
failure to better oversee Dr. Schroll, the Cady court adopted the McVay and Lemuz courts'
analysis to hold that K.S.A. 40-3403(h) barred Cady from recovering against Women's
Care. 298 Kan. at 754. The Cady court held: "Cady 'would have [had] no claim against
[Women's Care] if she had not been injured' by Schroll. [Citation omitted.]" 298 Kan. at
754.


       This case is comparable to the McVay, Lemuz, and Cady cases because the Browns
would have had no claim against Dr. Teply if Dr. Schuchmann and Dr. Trobough had not
injured Carter. Indeed, the Browns' case is very similar to the Cady case. Cady sought to
hold Women's Care independently liable for Dr. Schroll's sexually inappropriate behavior
because it failed to supervise Dr. Schroll, failed to prevent Dr. Schroll from engaging in
inappropriate conduct, and failed to institute safeguards to prevent Dr. Schroll's
inappropriate conduct. Similarly, the Browns seek to hold Dr. Teply independently liable
for Carter's birth injuries based on Dr. Teply's failure to communicate the resident
supervision rule as the GME training site director and failure to enforce the resident
supervision rule as the GME training site director. In short, the Browns' negligence claim
seeks to hold Dr. Teply liable for his failures in a supervisory role. Our Supreme Court
rejected this argument in Cady. And it did so based on its precedent in McVay and Lemuz.


       In their amended petition, the Browns clearly stated that "[b]ut for [Dr.] Teply's
negligence, Carter Brown would not have suffered his birth injuries." It is undisputed that
Dr. Schuchmann and Dr. Trobough were the health care providers that directly

                                             25
participated in Katy's labor and Carter's birth. Moreover, in their amended petition, the
Browns asserted that if Dr. Trobough had properly monitored Dr. Schuchmann
throughout Katy's labor, Carter would not have suffered his birth injuries. Simply put,
Carter's birth injuries were caused by Dr. Schuchmann's and Dr. Trobough's medical
services during Katy's labor and Carter's delivery. Consequently, Carter's birth injuries
"arose out of" the rendering of or the failure to render professional services by Dr.
Schuchmann and Dr. Trobough as stated under K.S.A. 40-3403(h).


       Thus, it necessarily follows that the Browns' negligence claim against Dr. Teply is
derivative of and dependent upon their negligence claims against Dr. Schuchmann and
Dr. Trobough for Carter's birth injuries. As a result, K.S.A. 40-3403(h) absolves Dr.
Teply from any responsibility relating to Carter's birth injuries because the Browns would
have no negligence claim against Dr. Teply if Carter had not been injured by Dr.
Schuchmann and Dr. Trobough. In turn, the trial court correctly granted Dr. Teply's
motion for judgment on the pleadings, and we affirm.


       Because we affirm the trial court's judgment, it is not necessary for us to consider
the Browns' second argument involving whether Dr. Teply owed them a legal duty to
communicate the residency rule.


       Affirmed.




                                             26